         Case: 1:19-cv-01026-BYP Doc #: 7 Filed: 06/26/19 1 of 5. PageID #: 58



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF OHIO, EASTERN DIVISION

 JAMES E. SHELTON,
                                                    Case No. 1:19-cv-1026
          Plaintiff,

    v.                                              Judge Benita Y. Pearson

 HEALTH INSURANCE INNOVATIONS,
 INC.

          Defendant.


         DEFENDANT HEALTH INSURANCE INNOVATIONS, INC.’S MOTION FOR
                            EXTENSION OF TIME

         Defendant Health Insurance Innovations, Inc. (“Defendant”), respectfully moves the

Court for a fourteen (14) day extension of the parties’ deadline to complete the Rule 26(f)

conference because counsel for Plaintiff is currently in trial and is unable to participate in the

Rule 26(f) conference by the deadline set by the Court. No other extensions have been requested

or granted. A memorandum in support of this motion is attached hereto.


                                                       Respectfully submitted,

                                                       /s/ Jolene S. Griffith
                                                       Dan L. Cvetanovich (0021980)
                                                       Jolene S. Griffith (0084940)
                                                       Bailey Cavalieri LLC
                                                       10 West Broad Street, Suite 2100
                                                       Columbus, Ohio 43215-3422
                                                       Telephone No.: (614) 221-3155
                                                       Facsimile: (614) 221-0479
                                                       E-Mail: DCvetanovich@baileycav.com
                                                                 JGriffith@baileycav.com

                                                       Counsel for Defendant
      Case: 1:19-cv-01026-BYP Doc #: 7 Filed: 06/26/19 2 of 5. PageID #: 59



Cory W. Eichhorn (pro hac vice motion
to be filed)
Florida Bar No. 576761
Holland & Knight LLP
701 Brickell Avenue, Suite 3300
Miami, Florida 33131
Telephone: (305) 789-7576
Email: Cory.Eichhorn@hklaw.com




                                        2
       Case: 1:19-cv-01026-BYP Doc #: 7 Filed: 06/26/19 3 of 5. PageID #: 60




                               MEMORANDUM IN SUPPORT
       Defendant Health Insurance Innovations, Inc. (“Defendant”), respectfully moves the

Court for a fourteen (14) day extension of the parties’ deadline to complete the Rule 26(f)

conference because counsel for Plaintiff is currently in trial and is unable to participate in the

Rule 26(f) conference by the deadline set by the Court. The parties’ current deadline to complete

the Rule 26(f) conference is June 26, 2019. The parties request a brief extension of time to

complete the Rule 26(f) conference—that is, until July 10, 2019—so that Plaintiff’s counsel may

participate in the Rule 26(f) conference after he is done participating in a trial. No other

extensions have been requested or granted. Defendant does not anticipate that an extension

would prevent the parties from filing the report on their Rule 26(f) conference by the deadline set

by the Court in the Court’s Telephonic Case Management Conference Scheduling Order. As

such, Defendant respectfully requests that the Court extend the parties’ deadline to complete the

Rule 26(f) conference until July 10, 2019.


                                                       Respectfully submitted,

                                                       /s/ Jolene S. Griffith
                                                       Dan L. Cvetanovich (0021980)
                                                       Jolene S. Griffith (0084940)
                                                       Bailey Cavalieri LLC
                                                       10 West Broad Street, Suite 2100
                                                       Columbus, Ohio 43215-3422
                                                       Telephone No.: (614) 221-3155
                                                       Facsimile: (614) 221-0479
                                                       E-Mail: DCvetanovich@baileycav.com
                                                                 JGriffith@baileycav.com

                                                       Counsel for Defendant




                                                  3
      Case: 1:19-cv-01026-BYP Doc #: 7 Filed: 06/26/19 4 of 5. PageID #: 61



Cory W. Eichhorn (pro hac vice motion
to be filed)
Florida Bar No. 576761
Holland & Knight LLP
701 Brickell Avenue, Suite 3300
Miami, Florida 33131
Telephone: (305) 789-7576
Email: Cory.Eichhorn@hklaw.com




                                        4
           Case: 1:19-cv-01026-BYP Doc #: 7 Filed: 06/26/19 5 of 5. PageID #: 62



                                    CERTIFICATE OF SERVICE

           I hereby certify that the foregoing Defendant Health Insurance Innovations, Inc.’s Motion

for Extension of Time was served upon Plaintiff by sending a copy of it to Plaintiff’s attorney,

Bryan Anthony Reo, Reo Law LLC, P.O. Box 5100, Mentor, Ohio 44061, by first-class, United

States mail, postage pre-paid, this 26th day of June 2019.



                                                       /s/ Jolene S. Griffith
                                                       Jolene S. Griffith (0084940)
#1705885




                                                   5
